TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-16-00645-CV



                                     In re Louis Confer


                  ORIGINAL PROCEEDING FROM CALDWELL COUNTY



                           MEMORANDUM OPINION


              Relator Louis Confer, an inmate in the Texas Department of Criminal Justice, has

filed a pro se petition for writ of mandamus seeking credit for jail time. See Tex. Gov’t

Code § 22.221; see also Tex. R. App. P. 52.1. We deny the petition. See Tex. R. App. P. 52.8.



                                           __________________________________________
                                           Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Bourland

Filed: October 6, 2016